July 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-14-00746-CR                          V.

                          HECTOR PENA, Appellee
                     ________________________________



      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and REMANDED for reinstatement of the judgment of conviction and sentence
and further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.